DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devaal et al. (US 2018/0203074) in view of Trencseni et al. (US 2020/0389103).
     Regarding claims 1, 14, Devaal discloses a power failure detection device (page 1, [0002]), comprising:
a voltage reduction circuit configured to generate an output voltage according to an input voltage, wherein the output voltage is lower than the input voltage and the voltage reduction circuit is or includes at least one active electronic component (diode) (page 2, [0013]); a detection voltage generating circuit coupled between the voltage reduction circuit and a low voltage terminal, and configured to generate a detection voltage according to the output voltage, wherein the detection voltage is lower than the output voltage and higher than a voltage of the low voltage terminal (page 2, [0013]).
    Devaal discloses a detection circuit configured to generate a detection result according to the detection voltage and a trigger voltage; and a transmitting circuit configured to send a power failure alert to a far-end device on condition that the detection result indicates that the detection voltage is lower than the trigger voltage.
  However, Trencseni discloses a detection circuit configured to generate a detection result according to the detection voltage and a trigger voltage (page 2, [0029]); and a transmitting circuit configured to send a power failure alert to a far-end device on condition that the detection result indicates that the detection voltage is lower than the trigger voltage (page 2, [0029]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Trencseni within the system Devaal in order to provide a reduced voltage representation of a power generation thereby operate efficiently while eliminating the hazard of high voltage shock.
 Regarding claims 2, 15, Devaal discloses wherein the at least one active electronic component is at least one diode (fig. 3; page 3, [0021])
 Regarding claims 3, 16, Devaal discloses  wherein the at least one diode is at least one Zener diode (fig. 3; page 3, [0021]).
 Regarding claims 4, 17, Devaal discloses wherein the at least one diode includes a plurality of diodes connected in series (fig. 3; page 3, [0021]).
  Regarding claim 5, Devaal discloses wherein the detection voltage generating circuit includes: a first resistor; a second resistor; and a node coupled between the first resistor and the second resistor, the node having a voltage equal to the detection voltage (fig. 4; page 6, [0059]).
 Regarding claim 6, Devaal discloses wherein a resistance value of the first resistor is smaller than a resistance value of the second resistor (fig. 4).
 Regarding claims 7, 18, Devaal and Trencseni disclose all the limitations set forth in claim 1 and Trencseni further discloses wherein the detection circuit includes a comparator, and the comparator is configured to compare the detection voltage with the trigger voltage in order to generate the detection result (fig. 1-fig. 2; page 2, [0026-0031]).

  Regarding claim 8, Devaal and Trencseni discloses all the limitations set forth in claim 1 and Trencseni further discloses a decision circuit configured to generate a trigger signal according to the detection result, wherein in a circumstance that the detection result indicates that the detection voltage is lower than the trigger voltage, the transmitting circuit determines whether to send the power failure alert to the far-end device according to the trigger signal (fig. 1-fig. 2; page 2, [0029]).
 Regarding claims 9, 19, Devaal and Trencseni disclose all the limitations set forth in claim 1 and Trencseni further discloses wherein the decision circuit includes: a first logical circuit configured to generate a first trigger signal according to the detection result and an enablement signal, wherein in a circumstance that the enablement signal is used for enabling a dying gasp function of the power failure detection device, on condition that the first trigger signal functions as the trigger signal, the transmitting circuit sends the power failure alert to the far-end device according to the first trigger signal when the detection result indicates that the detection voltage is lower than the trigger voltage (fig. 1-fig. 2; page 2, [0027-0031]).
 Regarding claim 10, Devaal discloses wherein the first logical circuit is a logical AND gate (fig. 4-fig. 5).
 Regarding claim 11, Devaal and Trencseni disclose all the limitations set forth in claim 1 and Trencseni further discloses wherein the decision circuit further includes: a second logical circuit configured to generate the trigger signal according to the first trigger signal and a second trigger signal, wherein the second trigger signal is a software setting signal, and on condition that the second trigger signal functions as the trigger signal instead, the transmitting circuit sends the power failure alert to the far-end device according to the second trigger signal regardless of the first trigger signal (fig. 1-fig. 2; page 2, [0026-0031]).
 Regarding claim 12, Devaal discloses wherein the second logical circuit is a logical OR gate (fig. 4-fig. 5).
 Regarding claim 13, Devaal discloses  wherein the transmitting circuit is used for wired-network communication, and the power failure alert is a network packet (page 1, [0002]).
 Regarding claim 20, Devaal discloses wherein the output voltage is lower than a half of the input voltage (fig. 8-fig. 11).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2020/0003807) discloses electronic system, sensing circuit and sensing method.
Maeda et al. (US 2009/0316320) discloses power supply….control device.
Van Oevelen (US 2020/0271722) discloses buil-in self-test circuits and related methods.
Xin (US 2013/0335027) discloses secure mobile……..kiosk.
Kornrumpf et al. (US 3,786,219) discloses solid state……...units.
Huang et al. (US 2020/0003807) discloses electronic………….sensing method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
October 18, 2022

                                                                                         /DANIEL PREVIL/                                                                                         Primary Examiner, Art Unit 2684